Citation Nr: 1431551	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  06-08 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES


1.  Entitlement to service connection for pelvic pain, right side.

2.  Entitlement to service connection for right leg neuropathy.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for right leg lengthening.

5.  Entitlement to an initial evaluation greater than 50 percent for posttraumatic stress disorder (PTSD) from June 24, 2008, to November 9, 2009.

6.  Entitlement to a disability rating in excess of 10 percent for service-connected old contusion of the right kidney, with residual abdominal wall muscle strain.  



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005, November 2007, February 2009, and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

On August 24, 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The Board notes that the service connection and right kidney rating claims were most recently before the Board in April 2013, at which time they were remanded for further development.  After the agency of original jurisdiction (AOJ) undertook to complete the requested development, the Veteran's claims were re-adjudicated via a May 2013 supplemental statement of the case (SSOC).  The case was returned to the Board the following month.
In its April 2013 decision, the Board determined that the criteria for a 50 percent disability rating, but not higher, for the Veteran's PTSD had been met from June 24, 2008, and that the criteria for a rating in excess of 70 percent for PTSD since November 9, 2009, had not been met.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision to the extent that it had denied a rating greater than 50 percent for PTSD from June 24, 2008, to November 9, 2009, and remand that issue, which Joint Motion was granted by the Court the following month.  The parties raised no assertion of error with respect to the Board's determination that a rating in excess of 70 percent from November 9, 2009, was not warranted.  

Previously before the Board was also the issue of entitlement to service connection for a right leg disability, other than neuropathy and lengthening.  In this regard, the Board notes that when the Veteran initially filed for VA disability compensation for a disability of the right leg, he simply asserted entitlement to service connection for a right leg condition, characterized as right leg pain.  As discussed in a February 2012 action, and during his August 2011 hearing, the Veteran indicated that his right leg pain was caused by his neuropathy and was not a distinct disability.  Thus, although it did not appear as though the Veteran was seeking service connection for a right leg disability other than lengthening and neuropathy, given the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) held that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, the Board determined that consideration should be given to whether the Veteran had a right leg disability other than neuropathy and/or lengthening, that might warrant a grant of service connection.  It was therefore indicated that if a right leg disability, other than neuropathy and/or lengthening was found on examination, an etiology opinion was to be provided.  The Board notes that none of VA clinicians who have examined the Veteran, nor any other medical provider, has identified a diagnosed disability of the right leg.  Given this evidence and in light of the Veteran's own assertions that his claimed leg pain and neuropathy were in fact the same disability, the Board finds it no longer necessary to separately consider the issue of service connection for a right leg disability other than neuropathy and lengthening.  

(The decision below addresses the issue of entitlement to service connection for right leg neuropathy and to higher ratings for the Veteran's PTSD and old contusion of the right kidney, with residual abdominal wall muscle strain.  The Veteran's remaining claims are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  Diagnostic testing conducted during the pendency of the Veteran's claims fails to document right leg neuropathy and/or radiculopathy.

2.  Resolving reasonable doubt in favor of the Veteran, his PTSD was manifested prior to November 9, 2009, by symptoms that likely resulted in occupational and social impairment with deficiencies in most areas; total impairment was not shown.

3.  The Veteran's old contusion of the right kidney, with residual abdominal wall muscle strain, has been manifested by right flank pain; evidence of renal dysfunction or a moderately severe or severe muscle injury has not been shown.


CONCLUSIONS OF LAW

1.  The Veteran does not have right leg neuropathy that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for a 70 percent disability rating for PTSD have been met from June 24, 2008 to November 9, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for a rating in excess of 10 percent for old contusion of the right kidney, with residual abdominal wall muscle strain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.56, 4.73 (Diagnostic Code 5319), 4.115b (Diagnostic Code 7502).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  

At the outset, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claim of service connection for PTSD was granted in February 2009.  He was assigned a disability rating and effective date.  As the Veteran's current appeal stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).

Regarding the other matters decided herein, the Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein via letters dated in June 2007 and February 2008, which letter the Board finds complies with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flores, supra.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate the matter decided herein.  The relevant evidence obtained and associated with the Veteran's paper claims folder and his Virtual VA file includes the Veteran's service treatment records (STRs), VA examination reports, VA treatment records, private medical evidence, and lay statements, to include the Veteran's hearing testimony.  The Veteran has not identified any outstanding relevant records and the Board is aware of none.  

The Board also finds that the medical evidence of record, to include that which was specifically developed in connection with the Veteran's claims decided herein, is adequate for the Board to adjudicate this case.  The Veteran was provided with several VA examinations in connection with his claim for service connection for PTSD and his appeal of the disability ratings assigned for PTSD and kidney contusion with muscle strain, the reports of which contain sufficient evidence for the Board to evaluate the severity of the Veteran's disabilities in the context of the rating criteria and throughout the relevant time period.  Thus, the Board has properly assisted the Veteran by affording him adequate examinations in connection with the claims decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Cox v. Nicholson, 20 Vet. App. 563 (2007).  

Concerning the Veteran's claim of service connection for right leg neuropathy, although the AOJ did not fully comply with the terms of the Board's previous remand in that the specifically requested opinion regarding the etiology of any right leg neuropathy was not obtained, the failure to do so does not constitute remandable error in this case because, as will discussed in further detail below, the diagnostic evidence associated with the record on remand demonstrates that the Veteran does not in fact have right leg neuropathy.  Thus, the outcome turns on the lack of evidence demonstrating a current disability and not on whether the Veteran's neuropathy is related to service or to a service-connected disability.  Accordingly, the Board finds that no further assistance is necessary in this regard and that to again remand the matter would be superfluous as it would not result in a benefit flowing to the Veteran.

II.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2011).

In June 2007, the Veteran filed a claim of service connection for a right leg condition, which he initially asserted was the result of an in-service motor vehicle accident.  Based on communications from the Veteran, to include a July 2008 statement in support of claim and his testimony during several decision review officer (DRO) hearings and his August 2011 hearing, it has been determined that the Veteran's specific theory of service connection is that as a result of his in-service motor vehicle accident and resulting injury to the kidney and abdominal wall, for which he is service connected, he developed an abundance of scar tissue and the muscles on his right side have atrophied, which has resulted in, among other things, right leg neuropathy.  The Veteran has alleged that a physician had previously informed him that his complained-of problem was related to his development of scar tissue.  

The Board acknowledges that the Veteran's VA treatment records, to include those contained in his Virtual VA file, list lumbar radiculopathy as an active problem and also variously indicate neuropathy and neuralgia under the Veteran's past medical history.  The Board also acknowledges the Veteran's complaints of radiating pain into his right lower extremity, as recorded in his medical records and VA examination reports.  Notably, however, despite these indications, it appears as though any diagnosis of neuropathy, neuralgia, or radiculopathy was based on the subjective complaints of the Veteran and not made on the basis of any diagnostic testing, as a June 2012 VA examination report indicates that nerve conduction studies for the right leg had not previously been conducted.  In August 2012, the Veteran underwent both electromyographic (EMG) testing and nerve conduction studies for the specific purpose of identifying whether the Veteran indeed had any neuropathy.  The results of both diagnostic tests were interpreted as normal, with no electrodiagnostic evidence of peripheral neuropathy or right lumbar radiculopathy.  

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  Here, although the Veteran is competent to report on the presence of observable symptoms, such as radiating pain, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  Given the absence of diagnostic testing associated with the diagnoses contained in the record, the Board finds the report of diagnostic testing conducted in August 2012 to be more probative as to the issue of current disability, as the nerve conduction studies and EMG testing were administered for the specific purposes of determining whether the Veteran indeed had any neuropathy or radiculopathy.  

Accordingly, because the probative evidence of record weighs against a finding of a diagnosed disability to which the Veteran's complaints of radiating pain can be attributed, the claim of service connection for right leg neuropathy must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In finding that service connection for right leg neuropathy is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2013).

III.  Disability Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where, as in the case of the Veteran's right kidney disability, "entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).

A.  PTSD Rating

As noted in the introduction, the question at issue is whether a rating in excess of 50 percent for the Veteran's PTSD is warranted from June 24, 2008, to November 9, 2009.  The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, which provides for a 50 percent rating when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2013).

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the severity of the Veteran's PTSD, the Board is cognizant that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  However, as recently explained by the United States Court of Appeals for the Federal Circuit (Federal Circuit), the determination of whether a 70 percent disability rating is warranted under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under the general criteria for rating mental disorders.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed . Cir.2013).  Section 4.130 requires "not only the presence of certain symptoms [,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas[;]" thus, it "requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Id.; see 38 C.F.R. § 4.130, DC 9411.  

In consideration of the evidence of record, which is discussed at length in the Board's April 2013 decision, the Board finds that when reasonable doubt is resolved in favor of the Veteran, the severity of his PTSD has been relatively constant over time such that a rating of 70 percent is warranted from June 24, 2008.  Notably, although GAF (Global Assessment of Functioning) scores ranging between 51 and 60 during the applicable time period reflect multiple VA clinicians' opinions that the severity of the Veteran's PTSD on his "psychological, social, and occupational functioning" was only moderate in degree, see Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV), a VA examiner who examined the Veteran in September 2010 indicated that the Veteran's symptoms were the same as those reported during the October 2008 examination and had remained at the same level of intensity since that time, stating that there had been no remission of PTSD symptoms.  A September 2012 VA examiner similarly indicated that there was no evidence showing a change in symptoms since the Veteran's 2010 VA examination.  Given that the AOJ assigned the Veteran a rating of 70 percent as of November 2009, it would appear consistent with the VA examiner's findings to assign that rating as of the effective date of the Veteran's award of service connection.

Further, when reasonable doubt is resolved in favor of the Veteran, the evidence suggests that his PTSD does result in deficiencies in most areas.  A November 2009 VA examiner stated her opinion that the Veteran would have difficulties because of his activation and avoidance symptoms, noting that his work history demonstrated that he had difficulty getting along with supervisors and maintaining meaningful work-related relationships.  Although it was noted that the Veteran's impulse control was fair, it was also indicated that he had had episodes of violence.  The evidence also demonstrates that the Veteran had ended his relationship with his fiancée during the relevant time period, reporting that he "can't do relationships."  A June 2009 mental health treatment record notes that the Veteran would become loud and use inappropriate language with his fiancée.  His PTSD was also noted to affect his mood, with the Veteran often describing his mood as feeling dead at times.  The Board also notes evidence of impaired judgment, as demonstrated by the Veteran's anger outbursts, verbal and physical aggressiveness, and compromised impulse control.  Although the Veteran has demonstrated few symptoms akin to the severe symptoms set forth in the 70 percent rating criteria, he has endorsed occasional visual and olfactory hallucinations, and there is evidence to suggest difficulty adapting to stressful circumstances and impaired impulse control, as noted in the parties' Joint Motion.  In consideration of the above, the Board finds that the Veteran's PTSD warrants a 70 percent rating from the June 24, 2008, the date of his award of service connection.  

The Board has also considered whether the Veteran's PTSD resulted in total social and occupational impairment during the relevant time period, such that a 100 percent schedular evaluation is warranted, but finds that it has not.  Although, the evidence shows that the Veteran ended his relationship with his fiancée, he maintained relationships with his brother, mother, VA staff, and AA sponsor.  Further, as discussed above, the VA examination reports suggest that there was no change in symptoms since the October 2008 examination and the parties' raised no assertion of error with regard to the Board's previous finding that the evidence failed to demonstrate total impairment.  Accordingly, the Board can find no basis upon which to conclude that a 100 percent evaluation is warranted.  See 38 C.F.R. § 4.130, DC 9411 (requiring "[t]otal occupational and social impairment" to establish entitlement to a 100 percent disability evaluation under the general rating formula for mental disorders) (emphasis added).

B.  Right Kidney Disability Rating

Here, the Veteran's service-connected old contusion of right kidney with residual abdominal wall muscle strain, has been rated as 10 percent disabling during the relevant time period under 38 C.F.R. §§ 4.73, Diagnostic Code (DC) 5319 and 4.115, DC 7502, which pertain to an injury to Muscle Group XIX and chronic nephritis, respectively.  DC 5319 provides for disability ratings of 10, 30, and 50 percent for muscle injuries that are moderate, moderately severe, and severe, respectively.  38 C.F.R. § 4.75, DC 5319 (2013).  

Section 4.56 of title 38, code of Federal Regulations, sets forth the following in terms of rating a muscle injury moderately severe or severe: 

  (3) Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. 
  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. 
  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 
  (4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high- velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.
  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.
  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: 
  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. 
  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. 
  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. 
  (D) Visible or measurable atrophy. 
  (E) Adaptive contraction of an opposing group of muscles. 
  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. 
  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 

38 C.F.R. § 4.56 (d).

DC 7502 indicates that disabilities rated under that DC are to be rated as renal dysfunction, the criteria for which provides for a 30 percent rating for renal dysfunction manifested by albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  38 C.F.R. § 4.115a (2013).  A 60 percent rating is warranted for renal dysfunction manifested by constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  Id.  An 80 percent rating is warranted for renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg percent; or, creatinine 4 to 8mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Id.  Lastly, a 100 percent rating is assigned for renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg percent; or, creatinine more than 8mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  Id.

The Board has reviewed the evidence of record in the context of the applicable criteria pertaining to rating the Veteran's service-connected old contusion of the right kidney with residual abdominal wall muscle strain but finds no evidence that the disability warrants a rating in excess of the currently assigned 10 percent.  Evidence relevant to this determination includes the following:  the reports of VA genitourinary examinations conducted in August 2005, February 2008, November 2008, and August 2010; March 2012 and May 2013 kidney Disability Benefits Questionnaires (DBQs); a May 2013 muscle DBQ; VA treatments records; private medical records from the Nebraska Medical Center dated from October 2003 to November 2007; and the Veteran's lay statements regarding the nature and severity of symptoms related to his disability.  

Notably, the Veteran's main symptom, as testified to during several hearings and as related to numerous VA examiners, has been pain.  A review of the September 2003 rating decision wherein the Veteran's disability rating was initially increased to 10 percent shows that it was the Veteran's complaints of right flank pain that served as the basis for assigning a compensable rating for his service-connected old contusion of the right kidney with residual abdominal wall muscle strain.

When provided a specific examination to evaluate the muscular aspects of the Veteran's disability, the examiner found no evidence of a scar associated with the injury, no evidence of fascial defects caused by the muscle injury, and no evidence that the muscle injury affected function.  There was also no indication of loss of power, weakness, lowered threshold of fatigue, impairment of coordination, or uncertainty of movement.  Muscle atrophy was similarly not found.  The examination report further states that electrodiagnostic tests were conducted, the results of which failed to suggest diminished muscle excitability to pulsed electrical current.  

When comparing the findings on examination in May 2013 to the criteria set forth in 38 C.F.R. § 4.56, the evidence simply fails to suggest that the Veteran's disability should be rated as anything more than moderate under the criteria pertaining to injuries of Muscle Group XIX.  In this regard, the Board notes that the Veteran believes that his muscles have atrophied.  However, none of the objective medical evidence of record suggests that that is indeed the case.

Furthermore, the laboratory findings of record fail to indicate that he Veteran has renal dysfunction or a decrease in kidney function.  As noted in the June 2012 examination report, all laboratory findings show normal kidney function.  On examination in August 2005, February 2008, November 2008, August 2010, March 2012, and May 2013, renal dysfunction was not noted, and laboratory findings dated in March 2006, August 2010, March 2012, and May 2013 show that the Veteran's BUN and creatinine levels were nowhere near the levels required for ratings for 60, 80, or 100 percent.  See 38 C.F.R. § 4.115a.  There is also no evidence of hypertension, persistent edema, or albuminuria.  In short, there is simply no evidence to suggest that the Veteran's service-connected old contusion of the right kidney with residual abdominal wall muscle strain results in a compensable level of disability under the diagnostic criteria pertaining to chronic nephritis.  See id.

In sum, the Board finds that the evidence does not support a rating greater than the currently assigned 10 percent rating for the Veteran's old contusion of the right kidney with residual abdominal wall muscle strain.  In finding that an evaluation greater than 10 percent is not warranted, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating in excess of 10 percent for the Veteran's old contusion of the right kidney, with residual abdominal wall muscle strain, at any point during the relevant period.  38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. § 3.102.

Although the provisions of 38 C.F.R. § 3.321 allow for referral of rating issues to the VA central office for consideration of extraschedular ratings, such a referral requires that there be unusual symptoms or characteristics of the disability such that the regular schedular criteria are inadequate.  Here, with regard to both PTSD and the old contusion residuals, the symptoms experiences by the Veteran are specifically contemplated by the respective rating criteria.  Consequently, a referral for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to service connection for right leg neuropathy is denied.

Entitlement to a disability rating of 70 percent for PTSD is granted from June 24, 2008, to November 9, 2009, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for service-connected old contusion of the right kidney, with residual abdominal wall muscle strain, is denied.



REMAND

Regarding the Veteran's claims of service connection for right-sided pelvic pain, a low back disability, and right leg lengthening, the Board finds that those matters must again be remanded due to the AOJ's failure to comply with the terms of the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance).  
It does not appear as though the AOJ sought to obtain a specifically requested addendum opinion with respect to the Veteran's claim of service connection for a low back disability.  Nor do any reports of the examinations conducted on remand contain the requested opinions regarding the etiology of the Veteran's claimed right leg lengthening, or pelvic pain.  Inexplicably, it appears as though the AOJ determined that the evidence of record was sufficient, as the May 2013 DBQ indicates that "the opinions and question requested have been covered with previously done C&P exams of 6-18-2012 and 8-9-2012."  Although, as discussed above, the August 2012 EMG report, which was associated with the record on remand, contains sufficient evidence for the Board to adjudicate the Veteran's claim of service connection for right leg neuropathy, it does not contain the information requested by the Board with regard to the Veteran's other service connection claims.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Schedule the Veteran for an appropriate VA examination to assess the Veteran's claims of service connection for right-sided pelvic pain, a low back disability, and right leg lengthening.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

All necessary tests should be conducted and the results of any testing should be included in the claims folder.  Measurement of the Veteran's legs should be taken to identify whether there is a discrepancy in leg lengths.  If no discrepancy is found, the examiner should comment on the November 2008 VA examination report wherein it was noted that examination of the Veteran revealed at least a 1-centimeter discrepancy in leg length, with the right leg measuring longer, and provide reasons for any difference in findings.

The examiner should provide answers to the following:

1)  Does the Veteran have underlying pathology to account for right-sided pelvic pain?  (Any diagnostic testing necessary to answer this question should be undertaken.)  

2)  Does the Veteran have a discrepancy in leg lengths?

3)  Does the Veteran have a currently diagnosed low back disability?

4)  As to any right leg length discrepancy, any diagnosed pelvic or low back disability, is it at least as likely as not that any such disability is attributable to the Veteran's period of military service or is caused by the Veteran's service-connected old kidney contusion with residual abdominal wall muscle strain?  

Consideration must be given to the Veteran's contention that his kidney injury resulted in scar tissue that has in turn resulted in his claimed leg lengthening and pelvic disabilities, and the examiner should set forth specific reasons to accept or reject this theory of service connection.

5)  If it is determined that the Veteran's service-connected old kidney contusion with residual abdominal wall muscle strain, did not cause the claimed disabilities, is at least as likely as not the Veteran's old kidney contusion with residual abdominal wall muscle strain made chronically worse any right leg length discrepancy or diagnosed pelvic or low back disability.  

6)  If it is determined that the Veteran's right leg length discrepancy or any low back and/or pelvic disabilities are not caused or aggravated by his service-connected kidney and abdominal muscle disability, provide an opinion as to the etiology of those disabilities, to the extent that one is ascertainable.

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder, or to known medical principles relied upon in forming his/her opinion.  

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not 

be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

2.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  In particular, the AOJ should ensure that the examination and opinion report provides the information, to the extent necessary, requested in the indented paragraphs above.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for pelvic pain, right side; a low back disability; and right leg lengthening.  If any benefit sought is not granted, the Veteran should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


